            Case 1:20-cr-00006-PB Document 106 Filed 09/21/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                          )
                                                  )
              v.                                  )            No. 1:20-cr-00006-PB
                                                  )
CHRISTOPHER CANTWELL                              )
                                                  )

  UNITED STATES’ OBJECTION TO DEFENDANT’S SUPPLEMENTAL EXHIBITS

        Under Local Rule 16.1(g) and the Court’s Final Pretrial Order, the United States of

America, by Scott W. Murray, United States Attorney for the District of New Hampshire,

submits the following objections to Defendant Christopher Cantwell’s Proposed Supplemental

Exhibits.

   I.       Introduction.

        Cantwell seeks to introduce his own jail calls and other recorded calls as evidence at

trial. These exhibits should be excluded—they are self-serving inadmissible hearsay. Fed. R.

Evid. 801. A party cannot offer his own statement as an “admission” because the statement is

not being offered against the declarant. See Fed. R. Evid. 801(d); United States v. Palow, 777

F.2d 52, 56 (1st Cir. 1985) (noting that hearsay rule’s requirement that admission be offered

against a party is designed to exclude self-serving statements); United States v. Sanjar, 876 F.3d

725, 739 (5th Cir. 2017) (When offered by the government, a defendant’s out-of-court

statements are those of a party opponent and thus not hearsay. When offered by the defense,

however, such statements are hearsay (the defendant, may, of course, reiterate the out-of-court

statements on the stand if he chooses to testify.” (internal citation omitted)).

        Moreover, Rule 106 of the Federal Rules of evidence “does not compel admission of

otherwise inadmissible hearsay evidence.” Phoenix Assoc. III v. Stone, 60 F.3d 95, 103 (2d Cir.

1995) (internal quotation marks omitted); United States v. Collicott, 92 F.3d 973, 983 (9th Cir.
            Case 1:20-cr-00006-PB Document 106 Filed 09/21/20 Page 2 of 4



1996) (“Because Zaidi’s out-of-court statements do not fall within an exception to the hearsay

rule, they are inadmissible, regardless of Rule 106.”); United States v. Quinones-Chaves, 641 F.

App’x 722, 725 (9th Cir. 2016) (noting that while due process forbids the government from

introducing false evidence, “[i] does not, however, mandate that a court allow a defendant to

place his inadmissible statements before the jury without subjecting [himself] to cross-

examination.” (citations and internal quotation marks omitted)); see also United States v. Bauzo-

Santiago, 49 F. Supp. 3d 155, 158 (D.P.R. 2014) (although rule of completeness may be

invoked as to otherwise inadmissible evidence, rule operates to ensure fairness where

“misunderstanding or distortion” created by other people can only be averted by introduction of

full text of out-of-court statement).

         Subject to stipulations, the United States objects to all exhibits under Rule 901 of the

Federal Rules of Evidence.

   II.      Objections to Defendant’s Supplemental Exhibits


             A SERIES
Exhibit Name    Objection – Federal
                Rules of Evidence:
A-14               401, 403, 404, 801
A-15               401, 403, 404, 801


             B SERIES
Exhibit Name    Objection – Federal
                Rules of Evidence:
B-16               401, 403, 404, 801
B-17               401, 403, 404, 801
B-18               401, 403, 404, 801
B-19               401, 403, 404, 801
B-20               401, 403, 404, 801
          Case 1:20-cr-00006-PB Document 106 Filed 09/21/20 Page 3 of 4



             C SERIES
Exhibit Name    Objection – Federal
                Rules of Evidence:
C-1a            401, 403, 404, 801
C-1b            401, 403, 404, 801
C-1c            401, 403, 404, 801
C-7a            401, 403, 404, 801,
                901

             F SERIES
Exhibit Name    Objection – Federal
                Rules of Evidence:
F-11a           401, 403, 404, 801
F-11b           401, 403, 404, 801
F-11c           401, 403, 404, 801
F-12a           401, 403, 404, 801
F-12b           401, 403, 404, 801
F-14a           401, 403, 404, 801
F-14b           401, 403, 404, 801


            G SERIES
Exhibit Name   Objection – Federal
               Rules of Evidence:
G-9             401, 403, 404, 801

             I SERIES
Exhibit Name    Objection – Federal
                Rules of Evidence:
I-2a            401, 403, 404, 801
         Case 1:20-cr-00006-PB Document 106 Filed 09/21/20 Page 4 of 4



September 21, 2020                       Respectfully submitted,

                                         Scott W. Murray
                                         United States Attorney


                                   By:   /s/ Anna Z. Krasinski
                                         Anna Z. Krasinski
                                         John S. Davis
                                         Assistant U.S. Attorneys
                                         53 Pleasant Street, 4th Floor
                                         Concord, NH 03301
                                         (603) 225-1552
